Citation Nr: 1028800	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, to include residuals of a fracture of the great toe.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for psoriasis, to include 
psoriatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1998.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in March 2010.  A transcript of that 
hearing is of record.

The issue of entitlement to increased evaluation for the 
service-connected back disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The Veteran's claims for service connection for a right foot 
disability and psoriasis are addressed in the Remand that follows 
the Order section below.


FINDING OF FACT

No disability of the right wrist has been present at any time 
during the pendency of this claim.





CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a right 
wrist disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided adequate VCAA notice in a letter mailed 
in March 2006, prior to the initial adjudication of the claim.  
Although the Veteran has not been provided notice with respect to 
the disability-rating and effective-date elements of his claim, 
he has not been prejudiced by this error.  As explained below, 
the Board has determined that service connection is not in order 
for a right wrist disability.  Therefore, no disability rating or 
effective date will be assigned.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are not available, but the Veteran has 
provided his own copies of STRs and the Board has carefully 
considered those records.  Post-service treatment records have 
been obtained from those VA and non-VA providers identified by 
the Veteran as having relevant records.  Neither the Veteran nor 
his representative has identified any other evidence that could 
be obtained to substantiate the claim, and the Board is also 
unaware of any such evidence.  

The Veteran has been afforded appropriate VA medical examination, 
and he has been afforded a hearing before the Board in which he 
provided personal testimony in support of his claim.
  
In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim for 
service connection for a right wrist disorder.




Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

STRs show that in January 1997 the Veteran was treated at the 
physical therapy clinic for right wrist pain incurred in a fall 
onto his outstretched hand at home; the clinical impression was 
ulnar collateral strain.  X-ray study of the right wrist was 
normal.  

In a self-reported Report of Medical History in June 1998, in 
preparation for his retirement, the Veteran asserted a history of 
chronic pain and stiffness in the right wrist.  The examiner did 
not make any remarks in endorsement.  Medical examination in June 
1998 showed the upper extremities as normal.  

The Veteran had a VA examination of the joints in April 2008, 
performed by a Physician's Assistant (PA).  The Veteran reported 
injury to the right wrist during service and complained of daily 
sharp pain in the medial aspect of the wrist.  The examiner noted 
injury to the wrist during service in 1997.  Range-of-motion 
testing of the wrist elicited no evidence of pain.  X-rays showed 
no bony or soft tissue abnormalities of the wrist or of the 
distal right forearm.  The examiner diagnosed status post right 
wrist strain, resolved, with no objective evidence of residuals.  

The Veteran testified before the Board in March 2010 that he was 
treated in service for a strain of the right wrist.  He stated 
that thereafter he had a bump on the right wrist that is not 
present on the left wrist.  He stated a personal opinion that his 
injured wrist is now being attacked by psoriatic arthritis, which 
has a tendency to attack and aggravate areas of the body that 
were previously injured.

On review of the evidence above, the Board notes the Veteran is 
shown to have had an injury to the right wrist during active 
service.  However, that a condition or injury occurred in service 
alone is not enough; there must be a disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

The Court has held that the requirement for service connection 
that a current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In this case, there is no post-service medical evidence of any 
diagnosed disorder of the right wrist.  The Board particularly 
notes that not only are there no VA or private treatment records 
showing  any disorder of the right wrist, but the wrist was found 
to be normal on clinical and X-ray examination in April 2008.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to 
the medical evidence above the Board has also carefully 
considered the lay evidence offered by the Veteran, including his 
correspondence to VA and his testimony before the Board.

The Veteran asserts his right wrist has been painful since 
service and is getting progressively worse.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 
2001).

In sum, the preponderance of the evidence establishes that no 
disability of the Veteran's right wrist has been present at any 
time during the pendency of this claim.  Therefore, the claim 
must be denied.


ORDER

Service connection for a disability of the right wrist is denied.


REMAND

The Board finds that further development is required before the 
claims for service connection for a right foot disorder and for 
psoriasis are adjudicated.

The Veteran fractured his right great toe prior to service.  The 
RO denied service connection for a right foot disorder largely 
based the report of a VA medical examination in April 2008 in 
which the examiner, a PA, stated that the diagnosed right foot 
mild hallux valgus and early degenerative joint disease are not 
related to service because there is no objective evidence of 
refracture/reinjury of the toe.  However, the Veteran has 
submitted a "buddy statement" that provides objective evidence 
of a fracture during active service, so the examiner's premise is 
no longer correct.  The Board accordingly finds the Veteran 
should be examined by a podiatrist or physician at this point to 
determine the etiology of his right foot disorder.

In regard to the claimed psoriasis, the same VA examiner in April 
2008 diagnosed psoriasis but stated an opinion that the disorder 
is not likely due to active service because there is no 
indication of a skin disorder on the Veteran's separation 
examination.  However, the service treatment records show 
dermatitis during active service, and the file includes a letter 
dated in May 1999 in which a private dermatologist asserts the 
Veteran's current skin disorder was psoriasis rather than 
dermatitis as previously thought.  Given that the Veteran 
contends he had psoriasis in service that was misdiagnosed, and 
given that the dermatologist's letter provides some support to 
the Veteran's theory, the Board has determined that the Veteran 
should be examined by a dermatologist to determine the etiology 
of his skin disorder.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by a podiatrist or a 
physician to determine the etiology of 
his claimed right foot disorder.  The 
claims folder must be made available to 
and reviewed by the examiner.  

All indicated studies should be 
performed, including a three-phase bone 
scan if the examiner considers such a 
diagnostic to be of benefit.  See VA 
examination report in April 2008 ("if 
signs and symptoms persist, a three phase 
bone scan would be helpful to further 
evaluate this patient").

The examiner should consider that the 
record affirmatively shows the Veteran 
had a fracture of the right great toe 
prior to service in 1973 and that he 
refractured his right great toe on at 
least one occasion during service.   

Based on review of the claims file and 
examination of the Veteran, the examiner 
should identify whether the Veteran has 
any disorder of the right foot that is 
residual to the fracture of the right 
great toe.  For any such residuals, the 
examiner should state a medical opinion 
as to whether such residuals are clearly 
and unmistakably the product of the 
natural progress of the disorder, without 
aggravation in service.

In regard to any current disorder of the 
right foot that is unrelated to residuals 
of the fractured right great toe, the 
examiner should state an opinion as to 
whether it is at least as likely (at 
least 50 percent probable) that such 
disorder(s) is (are) etiologically 
related to active service. 

The rationale for all opinions expressed 
should be provided.

3.  The Veteran should also be afforded 
an examination by a VA dermatologist to 
determine the etiology of the Veteran's 
psoriasis.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies should be 
performed.  

Based on review of the claims file and 
examination of the Veteran, the examiner 
should state an opinion as to whether it 
is at least as likely as not (at least 50 
percent probable) that the Veteran has 
chronic psoriasis that had its onset 
during active service or is otherwise 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


